MOUND COTTON WOLLAN & GREENGRASS LLP

2200 POWELL STREET Suite 1050

EMERYVILLE, CALIFORNIA 94608
TELEPHONE: (510) 900-9371 FACSIMILE: (510) 900-9381

oO co NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:19-cv-06636-SK Document 4 Filed 10/16/19 Page 1 of 2

Jonathan Gross, State Bar No. 122010
jgross@moundcotton.com

Melissa A. Dubbs, State Bar No. 163650
mdubbs(@moundcotton.com

MOUND COTTON WOLLAN & GREENGRASS LLP
2200 Powell Street, Suite 1050

Emeryville, California 94608

Telephone: (510) 900-9371

Facsimile: (510) 900-9381

Attorneys for NATIONAL SURETY
CORPORATION
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

KUNDE ENTERPRISES, INC.; VINTAGE | Case No. 3:19-cv-06636-SK
WINE ESTATES, INC.,
DEFENDANT NATIONAL SURETY

Plaintiff, CORPORATION’S NOTICE OF MOTION

AND MOTION TO DISMISS OR SEVER

W PLAINTIFF VINTAGE WINE ESTATES, INC.
AND DEFENDANTS CERTAIN

NATIONAL SURETY CORPORATION; UNDERWRITERS AT LLOYD’S LONDON;

CERTAIN UNDERWRITERS AT LLOYD’S | RSA INSURANCE GROUP; LIBERTY

LONDON; RSA INSURANCE GROUP; SPECIALTY MARKETS INSURANCE

LIBERTY SPECIALTY MARKETS GROUP; NAVIGATORS UNDERWRITING

INSURANCE GROUP; NAVIGATORS AGENCY LIMITED; BRIT GLOBAL

UNDERWRITING AGENCY LIMITED; SPECIALTY; TRAVELERS MARINE

BRIT GLOBAL SPECIALTY; TRAVELERS | CARGO FROM THIS ACTION FOR

MARINE CARGO, MISJOINDER UNDER FEDERAL RULES OF
CIVIL PROCEDURE, RULES 20 AND 21
Defendants.
Date: November 25, 2019
Time: 9:30 a.m.
Crtm: C

Judge: Magistrate Sallie Kim

 

 

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
PLEASE TAKE NOTICE that on November 25, 2019 1t 9:30 a.m., in Courtroom C,
located at 450 Golden Gate Ave, San Francisco, CA 94102, Defendant, National Surety

Corporation will move for an order dismissing without prejudice or severing Plaintiff Vintage

l

DEFENDANT NATIONAL SURETY CORPORATION’S NOTICE OF MOTION AND
MOTION TO DISMISS OR SEVER

 

 
MOUND COTTON WOLLAN & GREENGRASS LLP

2200 POWELL STREET Suite 1050

EMERYVILLE, CALIFORNIA 94608
TELEPHONE: (510) 900-9371 FacsimiLe: (510) 900-9381

10
11
12
13
14
15
16
17
18
19

21
22

24
25
26
27
28

 

 

Case 3:19-cv-06636-SK Document 4 Filed 10/16/19 Page 2 of 2

Wine Estates, Inc. and Defendants Certain Underwriters at Lloyd’s London; RSA Insurance Group;
Liberty Specialty Markets Insurance Group; Navigators Underwriting Agency Limited; Brit Global
Specialty; and Travelers Marine Cargo from this action. Once the Court has set a date, Defendant
National Surety will amend this Notice.

This motion is made pursuant to Rule 20 and Rule 21 of the Federal Rules of Civil
Procedure and is based on the fact that Plaintiff Vintage Wine Estates Inc, asserts no right to relief
against Defendant National Surety Corporation. All of Plaintiff Vintage Wine Estate Inc.’s alleged
claims and damages are directed solely to the other named defendants.

This motion is based on this Notice of Motion, the attached memorandum of points and
authorities in support thereof, the pleadings and documents on file in this case, and such other
evidence and argument as may be presented at the hearing on this motion.

Dated: October 16, 2019 MOUND COTTON WOLLAN & GREENGRASS LLP

By: /s/Melissa Dubbs
Jonathan Gross
Melissa A. Dubbs
Attorneys for Defendant NATIONAL SURETY
CORPORATION

2

DEFENDANT NATIONAL SURETY CORPORATION’S NOTICE OF MOTION AND
MOTION TO DISMISS OR SEVER

 

 
